Cole, J.
1. Original notice: name of term. This suit was brought since the Revision of 1860 took effect; and the notice served upon appellants required, them to appear “ on or before noon of the second day of the next regular term of the District Court of said county.” There was no appearance, and judgment was rendered by default. This notice was defective, and it was irregular for the court to render judgment by default thereon. The notice should have named the term at which the defendants were required to appear. Rev., § 2812; State Bank v. Van et al., 12 Iowa, 628.
*5372. Practice: motion below. But- this error is one which the District Court might have corrected on proper motion made therein. Section 3545 of Bevision provides that “ a judgment or order shall not be reversed for an error which can be corrected on motion in the inferior court, until such motion has been made there and overruled.” This section, in connection with sections 3149, 3150, 3449, 3500, &c., has been construed by this court, and that construction several times followed and approved, and we are still content therewith. Pigman v. Denny et al., 12 Iowa, 396; McKinley v. Betchel et al., 12 Id., 561; Downing v. Harmon, 12 Id., 535; Bethel v. Leay, 14 Id., 592; Barnes v. Hayick, 15 Id., 602 ; Leonard v. Hallem, 17 Id., 564. No such motion having been made below, the judgment must be
Affirmed.